DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Claim Objections
The claims objected to because of the following informalities:  
Claim 1 recites “when the light emitting elements of the first set are emitting light and the light emitting elements of the second set are not emitting light, light output from the at least first optical element is within  a first wavelength range, and such that, when the light emitting elements of the second set are emitting light and the light emitting elements of the first set are not emitting light, light output from the at least second optical element is within a second wavelength range”. The Examiner is unclear as to how the activation or deactivation of the second set affects the wavelength of the first set. Specifically the limitations “[when] the light emitting elements of the second set are not emitting light… [when] the light emitting elements of the first set are not emitting light…” is an extraneous limitation, i.e. it has no weight or function in the claim. The Examiner suggests removing the limitations as they have no pertinence to the claim, and reciting that the sets of light emitting elements are independent controlled instead. 
Claim 13 recites “configured to control supply of power selectively to the first set of light emitting elements or to the second set of light emitting elements, but not to both… at the same time”. The Examiner notes that such a limitation is a functional limitation and only requires the prior art being capable of performing the function. Any controller capable of individually addressing light emitting elements is capable of not addressing the elements at the same time. I.e. the Examiner has not given weight to the limitation as any structure is capable of not controlling to structures at the same time if it is capable of controlling the structures individually. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-12, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (U.S. 10,260,683) in view of Huang (2018/0112831).
Regarding claim 1, Bergmann teaches a lighting module (see fig. 1, 3d) comprising: at least a first elongated carrier (substrate 202) and a second elongated carrier, each has a longitudinal axis and each having a top surface and an opposing bottom surface, wherein each carrier is arranged to support a plurality of light-emitting elements (LEDs 204) and configured to provide power to the plurality of light-emitting elements, the plurality of light-emitting elements comprising at least a first set of said plurality of light-emitting elements supported on the first elongated carrier and a second set of said a plurality of light-emitting elements supported on the second elongated carrier (see fig. 1); and 
at least a first optical element and a second optical element (lumiphoric layer 400) coupled to the at least first elongated carrier and to the at least second elongated carrier respectively, and said first and second optical elements being configured to receive light emitted from the first set of light-emitting elements when supplied with power and light emitted from the second set of light-emitting elements when supplied with power, respectively, wherein the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set are emitting light and the light-emitting elements of the second set are not emitting light, light output from the at least first optical element is within a first wavelength range, and such that, when the light-emitting elements of the second set are emitting light and the light-emitting elements of the first set are not emitting light, light output from the at least second optical element is within a second wavelength range, wherein the second wavelength range is different from the first wavelength range (200w, 200c used for different color filaments).
Bergmann does not teach the plurality of light emitting elements supported on the top surface of the first  and second elongated carrier and arranged in a plurality of succession each parallel to the longitudinal axis of the first and second elongated carrier. 
Huang teaches that the plurality of light emitting elements supported on the top surface of and arranged in a plurality of succession each parallel to the longitudinal axis of the first and second elongated carrier (see fig. 4, multiple successions of LEDs in a filament). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used multiple light emitting elements in each filament as taught by Huang in the structure of Bergmann to increase the luminance of the lighting structure. 
Alternatively, it would have been obvious to utilize multiple successions of LEDs on the top surface of Bergmann, as it is well known in the art to increase the luminance of the device and is specifically recited in ‘683; see col. 6 lines 60-66 “any number of chips … depending on the length of the LED filament desired…” It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the Examiner finds the addition of LEDs to be such. 

Regarding claim 2, Bergmann teaches that the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set are emitting light and the light-emitting elements of the second set are not emitting light, light output from the at least first optical element is white light (200c, cool light), and such that, when the light- emitting elements of the second set are emitting light and the light-emitting elements of the first set are not emitting light, light output from the at least second optical element is colored light (see col. 13 lines 26-38, “single colors and  non-phosphor converted colors can also be used. Additional single or saturated color LEDs can be added…”).
Regarding claim 6, Bergmann teaches that all of the light-emitting elements in the respective ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within a same wavelength range; and wherein the light-emitting elements in different ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within different wavelength ranges (see col. 10 lines 15-25).
The Examiner notes that it is unclear whether the embodiment described in col. 10 lines 15-25 is taught by Bergmann as being combineable with the single filament or different colored filaments of the first embodiment. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the different filaments together as it would be a simple modification that can change the color balance of the light source dependent on the needs of a user. I.e. additional warm color filaments with dual filaments would result in a slightly warmer temperature light source. 

Regarding claim 9, Bergmann teaches that the at least one optical element comprises at least one of: light scattering elements, luminescent material, or material configured to diffuse and/or scatter light incident or impinging thereon (see col. 7 lines 26-65).

Regarding claim 10, Bergmann teaches that the at least one optical element (400, enclosure 102) comprises a plurality of light diffusing layers which are optically interconnected with each other, wherein each of the plurality of light diffusing layers is configured to diffuse and/or scatter light incident or impinging thereon; or wherein the at least one optical element comprises at least one light- transmissive layer (400) and at least one light diffusing (102, diffusive element see col. 5 line 57) and/or scattering layer, wherein the at least one light-transmissive layer is configured to form a light mixing chamber for the received light capable of mixing the received light, and wherein the at least one light diffusing and/or scattering layer is configured to further mix the received light that has been mixed in the light mixing chamber by means of diffusing and/or scattering the light from the light mixing chamber.

Regarding claim 11, Bergmann teaches that the lighting module comprises at least two elongated carriers, and wherein the lighting module further comprises a coupling carrier (base 104 and connecting wires and structure) configured to couple to and support each of the at least two elongated carriers.

Regarding claim 15, Bergmann teaches that the at least one optical element (400) comprises a singular light transmissive structure that attaches to the top surface of a elongated carrier and surrounds the plurality of light emitting elements supported on the elongated carrier (see fig. 6, 8). 

Claims 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann and Huang, further in view of Chong (U.S. 10, 412, 806).
Regarding claim 7, Bergmann teaches that the light-emitting elements of the first set of light-emitting elements are arranged in at least three successions on the first elongated carrier (see fig. 19, 3 instances of 200c), each of the at least three successions being parallel to the longitudinal axis of the first elongated carrier, or the light-emitting elements of the second set of light- emitting elements are arranged in at least three successions on the second elongated carrier, each of the at least three successions being parallel to the longitudinal axis of the second elongated carrier.  
Bergmann does not teach that wherein the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power.
Chong teaches that the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power (see fig. 2c).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 8, Bergmann does not teach that the plurality of successions of light-emitting elements on the first elongated carrier are staggered with respect to each other; or wherein the plurality of successions of light-emitting elements on the second elongated carrier are staggered with respect to each other.
Chong teaches that the plurality of successions of light-emitting elements on the first elongated carrier are staggered with respect to each other (see fig. 2c); or wherein the plurality of successions of light-emitting elements on the second elongated carrier are staggered with respect to each other.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 13, Bergmann teaches comprising: a lighting module according to any one of claims 1; and 
a control unit (see fig. 13) connected to the at least one elongated carrier and configured to control supply of power to the plurality of light-emitting elements, wherein supply of power to the plurality of light-emitting elements can be controlled group-wise by the control unit (each filament); 
wherein the control unit is configured to control supply of power selectively to the first set of light-emitting elements or to the second set of light-emitting elements, but not to both the first set of light-emitting elements and the second set of light-emitting elements at the same time.
Bergmann does not teach that the supply of power to the plurality of light-emitting elements can be controlled individually.
Chong teaches that the supply of power to the plurality of light-emitting elements can be controlled individually (see col. 1 lines 33-40). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, addressing the claim objection of claim 1, the Examiner has found that the limitation in question is inherent of any multiple light emitting structures. As argued “Applicants submit that claim 1 recites how the light output of each set when it is activated is not affected by the other set -- which is not activated at the same time”. Any structure that teaches that last portion “the other set is not activated at the same time” inherently teaches the limitation. The light output of any set when it is activated is never affected by the other set. The Examiner suggests redefining “the light output” more specifically, e.g. the light output through the optical component or through a transmissive bulb covering both. The Examiner also suggests an interview to discuss the interpretation of the limitation.
Regarding Applicant’s argument with respect to claim 13, that argues “at a minimum, claim 13 recites that the light-emitting elements of the lighting module as defined in claim 1 are being controlled individually” and that this is not taught by “a controller that is ‘capable of controlling the structures individually’”. At a minimum, claim 13 does not require that the light emitting elements of the lighting module are controlled individually but “individually or group-wise”. Bergmann teaches controlling the light emitting elements “groupwise” via filament grouping. Chong further teaches individually controlling the light emitting elements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875